Name: Commission Regulation (EC) No 1058/2003 of 19 June 2003 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  trade;  animal product
 Date Published: nan

 Avis juridique important|32003R1058Commission Regulation (EC) No 1058/2003 of 19 June 2003 amending the export refunds on poultrymeat Official Journal L 152 , 20/06/2003 P. 0014 - 0015Commission Regulation (EC) No 1058/2003of 19 June 2003amending the export refunds on poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 8(3) thereof,Whereas:(1) The export refunds on poultrymeat were fixed by Commission Regulation (EC) No 928/2003(3), as amended by Regulation (EC) No 983/2003(4).(2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to the amended Regulation (EC) No 928/2003 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 23 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 77.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 131, 28.5.2003, p. 13.(4) OJ L 141, 7.6.2003, p. 19.ANNEXto the Commission Regulation of 19 June 2003 altering the export refunds on poultrymeat>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are defined as follows:V01 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, United Arab Emirates, Jordan, Yemen, Lebanon, Iraq and Iran.V04 All destinations except the United States of America and Estonia.